UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 02-30146
                        Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

                       DANIEL P. DEROUEN,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                         (01-CR-60029-ALL)
_________________________________________________________________
                          August 29, 2002

Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges:

PER CURIAM:*

     Daniel P. Derouen appeals his sentence following his guilty-

plea conviction of possession of a videotape containing child

pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). AFFIRMED.

     Derouen contends that the district court erred in denying his

motion for a downward departure from the applicable guideline

imprisonment range, based on his contention that his offense was

“aberrant behavior” under U.S.S.G. § 5K2.20.    Because nothing in

the record indicates the district court held a mistaken belief


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
about its discretion to depart, this claim is not reviewable on

appeal.    See United States v. Wilson, 249 F.3d 366, 380 (5th Cir.

2001).

       Derouen also maintains that the district court violated his

due process rights by declining to release to him ex parte letters

that     contained   “secret,   unfavorable     ...     information”.      At

sentencing, the district court stated that it had received some

letters that were “very favorable” to Derouen and others that were

“very unfavorable”.

       No error could have occurred in this instance because the

record reflects that the district court did not rely on the adverse

letters in fashioning Derouen’s sentence.          See United States v.

Lemons, 941 F.2d 309, 320 (5th Cir. 1991) (holding no error in

failure to disclose adverse letters and noting that the district

court did not rely on them); see FED. R. CRIM. P. 32(c)(3)(A) (“If

the court has received information excluded from the presentence

report under subdivision (b)(5) the court—in lieu of making that

information    available—must   summarize     it   in   writing,     if   the

information will be relied on in determining sentence.”) (emphasis

added).     Derouen was sentenced at the bottom of the applicable

guideline imprisonment range, the calculation of which he has not

contested. Moreover, a review of the sentencing hearing transcript

suggests the district court discredited the adverse letters.

                                                                   AFFIRMED.


                                   2